Case 4:19-cv-00507-ALM Document 139 Filed 06/22/20 Page 1 of 2 PageID #: 2399



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS

 DAMONIE EARL, LINDA RUGG, ALESA
 BECK, TIMOTHY BLAKEY, JR.,
 STEPHANIE BLAKEY, MARISA
 THOMPSON, MUHAMMAD MUDDASIR
 KHAN, ELIZABETH COOPER, JOHN
 ROGERS, VALERIE MORTZ-ROGERS,
 and LAKESHA GOGGINS, each individually Civil Action No. 4:19-cv-00507
 and on behalf of all others similarly situated,

                  Plaintiffs,

             v.

 THE BOEING COMPANY and
 SOUTHWEST AIRLINES CO.,

                  Defendants.


      RESPONSE TO DEFENDANTS’ MOTION TO SHOW AUTHORITY TO ACT

        Defendants have "move[d] the Court to require Messrs. Hecht and Lorin to demonstrate

that they have authority to act on behalf of Pierce Bainbridge or Plaintiffs in this matter." Dkt.

127 at 2. The motion should be denied as moot.

        On June 11, 2020, Hecht Partners LLP ("HP") submitted a Sur-Reply To Bathaee Dunne’s

Motion To Designate Interim Lead in which HP set forth that it was appearing "as successor to

Pierce Bainbridge Beck Price & Hecht LLP (“PB”) in connection with this action, and as counsel

to plaintiffs Stephanie Blakey, Timothy Blakey Jr., Lakesha Goggins, Damonie Earl, Alesa Beck,

Marisa Thompson, John Rogers, [and] Valerie Mortz-Rogers ...." Dkt. 136 at 1. On June 19, 2020,

HP produced to all counsel its engagement agreements with the foregoing plaintiffs ("Plaintiffs").

Accordingly, HP and Messrs. Hecht and Lorin have demonstrated their authority to act on behalf

of Plaintiffs.


                                               -1-
Case 4:19-cv-00507-ALM Document 139 Filed 06/22/20 Page 2 of 2 PageID #: 2400



          In addition, on June 10, 2020, PB filed the Declaration of Camille Varlack in Support of

PB’s Supplemental Response to Andrew Williamson’s Ex Parte Submission, dated June 8, 2020,

in which Ms. Varlack, the Chief Operating Officer (“COO”) of PB, declared that Messrs. Hecht

and Lorin remain at PB. Dkt. 134 at Pars. 4-6. For the avoidance of any doubt, John Pierce, PB’s

Managing Partner, has submitted herewith an additional declaration confirming that Messrs. Hecht

and Lorin remain of counsel at, and are authorized to act on behalf of, PB in connection with this

matter.     See Declaration of John M. Pierce.          Accordingly, Messrs. Hecht and Lorin have

demonstrated that they have authority to act on behalf of PB and its clients in this matter.

          In light of the foregoing, the motion should be denied as moot.


Dated June 22, 2020
                                                         /s/ Andrew J. Lorin
                                                         Andrew J. Lorin
                                                         Hecht Partners LLP
                                                         125 Park Avenue, 25th Floor
                                                         New York, NY 10017
                                                         (212) 851-6821
                                                         alorin@hechtpartners.com


                                  CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document was served on all counsel of record through

the Court’s EM/ECF electronic filing system on June 22, 2020.

                                               /s/ Andrew J. Lorin
                                               Andrew J. Lorin




                                                  -2-
